           Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
MARK TOMEI, IN HIS CAPACITY AS
LIMITED GUARDIAN OF VINCENT TOMEI
AND AS EXECUTOR OF THE ESTATE OF                  Case No. 2:20-cv-02429-JDW
MARIE TOMEI, et al.,

               Plaintiffs,

      v.

OFFICE OF THE 32nd JUDICIAL DISTRICT
DELAWARE COUNTY, ET AL.,

               Defendants.


                                   MEMORANDUM

       The Constitution secures vital freedoms, but it can’t protect against human

error. Despite everyone’s best efforts, mistakes will happen. Some mistakes happen

because the people running the government have not put in place appropriate

policies or procedures. Others happen because those in charge have not trained their

employees. But many mistakes happen “just because,” and there is no way to

guarantee against that.

       This is one such case. As a result of human error, a state trial court did not

docket timely filings that it received. The result was that the Pennsylvania Superior

Court concluded that Vincent Tomei and the Estate of Marie Tomei had waived issues

on appeal as a result of that mistake. And, even after the trial court fixed the error, the

Superior Court and the Pennsylvania Supreme Court refused to revisit that decision.

Now, having lost their chance at a state court appeal, Plaintiffs want to hold the state

trial court and one employee responsible. But while Plaintiffs have suffered a harm,
        Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 2 of 7




they have not pled facts to establish a Constitutional violation that the Court can

remedy. The Court will therefore grant Defendants’ motion to dismiss the Second

Amended Complaint.

I.    BACKGROUND

      A.     The Delaware County Litigation

      In 2015, Vincent Tomei and H&H Manufacturing Company sued Thomas Tomei

in the Pennsylvania Court of Common Pleas for Delaware County. Marie Tomei

intervened in that case. Marie died during the pendency of the case, and her Estate

substituted as a party. (For convenience, the Court will continue to refer to her estate

as “Marie.”) In 2017, the Delaware County Court held a bench trial and ruled for

Thomas and against Vincent. It entered a judgment that included a substantial award

of attorneys’ fees. The Court also awarded Marie shares in H&H.

      H&H, Vincent, and Marie filed timely post-trial motions. They submitted those

filings to the Delaware County Office of Judicial Support, which is both the Office of

the Clerk and the Prothonotary in Delaware County. Throughout the Tomei litigation,

Angela Martinez was the director of the Office of Judicial Support.

      H&H, Vincent, and Marie filed their post-trial motions under seal. However, it

appears that a processing clerk in the Delaware County Office of Judicial Support did

not enter those motions on the docket. Instead, he put them into a sealed envelope

without processing them. The trial court denied the post-trial motions in April 2018.

Vincent and Marie noticed timely appeals, and both of them filed Concise Statement

of Matters Complained of on Appeal. They filed those documents under seal, and a

similar error happened. The docketing clerk did not docket those submissions.



                                           2
        Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 3 of 7




      As a result of the docketing errors in the Office of Judicial Support, the certified

record that the trial court sent to the Pennsylvania Court did not include any record of

post-trial motions or of the Concise Statements. In July 2018, Vincent’s counsel wrote

to someone in the Office of Judicial Support, asking her to docket the post-trial

motions. That did not happen. Because these filings were not on the docket or in the

certified record, the Superior Court concluded that Vincent and Marie had waived

their appeals in an opinion dated May 22, 2019.

      On May 30, 2019, the trial court heard argument on an Emergency Motion to

Correct the docket. The Court granted that motion and directed the Office of Judicial

Support to correct the docket and to send the corrected docket to the Superior Court.

The Superior Court nonetheless denied a motion to reconsider or for reargument, and

the Pennsylvania Supreme Court denied a Petition for Allowance of Appeal.

      B.     Procedural History

      On May 21, 2020, Marie and Vincent filed separate complaints in this Court. The

Court consolidated the two cases and ordered the parties to file a consolidated,

amended complaint, which they did. In that complaint, they assert claims against the

Office of the 32nd Judicial District of Delaware County (the “Common Pleas Court”),

the Office of Judicial Support, and Ms. Martinez in her individual and official

capacities. They assert a claim under 42 U.S.C. § 1983 for violating their due process

rights and pendant claims under state law. Defendants moved to dismiss, and the

motion is ripe.




                                           3
        Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 4 of 7




II.    LEGAL STANDARD

       A district court may dismiss a complaint for failure to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). Rather than require detailed pleadings,

the “Rules demand only a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir.

2016). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. In

determining whether a claim is plausible, the court must “draw on its judicial

experience and common sense.” Id. First, the court must identify the elements needed

to set forth a particular claim. Id. at 787. Second, the court should identify conclusory

allegations, such as legal conclusions, that are not entitled to the presumption of truth.

Id.Third, with respect to well-pleaded factual allegations, the court should accept

those allegations as true and “determine whether they plausibly give rise to an

entitlement to relief.” Id. The court must “construe those truths in the light most

favorable to the plaintiff, and then draw all reasonable inferences from them.” Id. at

790. In determining whether the complaint states a claim for relief, “a court must

consider only the complaint, exhibits attached to the complaint, matters of public

record, as well as undisputedly authentic documents if the complainant’s claims are

based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III.   ANALYSIS

       A.     Sovereign Immunity

       In their Opposition, Plaintiffs concede that sovereign immunity bars their

claims against the Common Pleas Court, the Office of Judicial Support, and Ms.



                                            4
        Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 5 of 7




Martinez in her official capacity. The Court will dismiss those claims with prejudice.

As an aside, the Court notes that it requires parties to meet and confer before filing a

motion to dismiss. The purpose of that process is to identify issues like this before the

parties have to take up their time and the Court’s time with unnecessary motions

practice. Presumably, the parties discussed this issue, and they should have resolved

it during that discussion, not after taking up the Court’s time.

      B.     Claims Against Ms. Martinez

       Ms. Martinez did not participate personally in any of the conduct giving rise to

the claims in this case. She was not the processing clerk who accepted and failed to

process either the post-trial motions or the Concise Statements. Nor was she the

person who transmitted the docket to the Superior Court. Instead, she was the

supervisor of the office where those errors occurred. In the complaint, Plaintiffs are

vague about whether they allege that Ms. Martinez had a personal role in these

errors. Normally, the Court might construe that ambiguity in Plaintiffs’ favor. In this

case, though, Plaintiffs have attached to their Complaint a transcript of the hearing on

their Emergency Motion in the Delaware County Court. During that hearing, Ms.

Martinez testified that someone else handled those tasks. If a plaintiff’s “own exhibits

contradict [the] allegations in the complaint, the exhibits control.” Vorcheimer v.

Philadelphia Owners Ass’n, 903 F.3d 100, 112 (3d Cir. 2018).

       Because Ms. Martinez did not have personal involvement, Plaintiffs must plead

a claim of supervisory liability. There are two ways of imposing supervisory liability

under Section 1983. A supervisor may be personally liable under Section 1983 if she

“participated in violating the plaintiff’s rights, directed others to violate them, or, as



                                            5
         Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 6 of 7




the person in charge, had knowledge of and acquiesced in [her] subordinates’

violations.” Santiago v. Warminster Twp., 629 F.3d 121, 129 (3d Cir. 2010). Or, she

may be liable if, “with deliberate indifference to the consequences, [she] established

and maintained a policy, custom, or practice which directly caused the constitutional

harm.” A.M. ex rel. J.M. K. v. Luzerne Cty. Juvenile Det. Ctr., 732 F.3d 572, 586 (3d Cir.

2004).

       Plaintiffs have not alleged that Ms. Martinez participated in the violation of their

rights, that she directed others to do so, or that she knew about and acquiesced in the

violations. But they do make allegations about her alleged failure to train employees

and her deliberate indifference to their rights. (ECF No. 8 at ¶¶ 37-38.) Plaintiffs allege

that Ms. Martinez did not promulgate policies concerning the proper filing of

pleadings. Ms. Martinez’s testimony at the hearing before the state trial court

establishes that there was a policy in place for handling documents filed under seal,

but the processing clerk did not follow that policy. (ECF No. 8 at Ex. O, p. 26-27.) The

fact that someone made a mistake does not mean there were no policies in place.

       Plaintiffs also assert that Ms. Martinez did not arrange for adequate training of

the employees in the Office of Judicial Support. They do not make any allegation about

how the training was inadequate, and the fact that an error occurred does not mean

the training was inadequate. In any event, a plaintiff asserting such a claim must allege

“a pattern of similar constitutional violations by untrained employees that puts

municipal decisionmakers on notice that a new program is necessary” or show that

“the failure to provide the identified training would likely result in the violation of

constitutional rights.” Johnson v. City of Phila., 975 F.3d 394, 403 (3d Cir. 2020)



                                            6
          Case 2:20-cv-02429-JDW Document 16 Filed 11/20/20 Page 7 of 7




(cleaned up). Plaintiffs have not made any allegations that, if proven, could satisfy this

burden.

       C.     State Law Claims

       Plaintiffs assert supplemental state law claims, though the Court cannot discern

claims they assert. In any event, federal law gives a district court discretion to decline

to exercise supplemental jurisdiction over claims arising under state law if the district

court has dismissed all claims over which it has original jurisdiction. See 28 U.S.C. §

1367(c)(3). The Court has not spent time managing this case or otherwise invested

judicial resources to justify the Court maintaining supplemental jurisdiction over the

remaining state law claims here. The Court will exercise its discretion and decline to

consider those claims. It will instead dismiss them without prejudice, so that Plaintiffs

can pursue them in state court if they so choose.

IV.    CONCLUSION

       There is a difference between a mistake and a civil rights violation. Employees

in the Office of Judicial Support made mistakes, and those mistakes prejudiced

Plaintiffs. But Plaintiffs have not pled plausible claims that those mistakes resulted from

a supervisor’s violation of their constitutional rights. The Court will grant Defendants’

motion to dismiss this case. An appropriate Order follows.

                                                 BY THE COURT:

                                                 /s/ Joshua D. Wolson
                                                 HON. JOSHUA D. WOLSON
                                                 United States District Judge
November 20, 2020




                                            7
